Citation Nr: 0718146	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of right shoulder dislocation, prior 
to May 7, 2001.

2.  Entitlement to an extension of a temporary total 
disability evaluation under the provisions of 38 C.F.R. § 
4.30 beyond January 31, 2002.

3.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of right shoulder dislocation, from 
January 31, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985 and from May 1987 to September 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which assigned a temporary total rating pursuant 
to 38 C.F.R. § 4.30 from May 7, 2001 to October 31, 2001.  
Thereafter, a 20 percent rating was assigned from November 1, 
2001.  

On March 29, 2004, the veteran appeared and testified at a 
hearing before a Veterans Law Judge.  A transcript of that 
hearing is of record.  This Veterans Law Judge is no longer 
employed by the Board.  The veteran was contacted to 
determine if he wanted another hearing; however, he did not 
indicate that another hearing was desired.  

In August 2004, the Board remanded this case.  In an August 
2006 rating decision, the temporary total rating was extended 
to January 31, 2002, the 20 percent rating assigned as of 
February 1, 2002.  

In the Board's prior remand decision, it was noted that 
several issues had been raised.  These were referred to the 
RO for appropriate action.  Since further action has not been 
taken yet, the Board again refers the issues of entitlement 
to an earlier effective date of October 25, 1989, for 
assignment of the 10 percent evaluation for the right 
shoulder disorder, as well as entitlement to an earlier 
effective date for the evaluation of 20 percent assigned by 
an April 2000 rating decision; and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU).  


FINDINGS OF FACT

1.  Prior to the May 7, 2001 surgery, the veteran had 
recurrent dislocation of the right humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements; but he did not have fibrous union of the 
humerus, nonunion of the humerus, loss of head of the 
humerus, limitation of motion of the right arm to 25 degrees 
from the side, or ankylosis of the scapulohumeral 
articulation.  

2.  In an October 2001 rating decision, the RO assigned a 
temporary total rating, effective from May 7, 2001 to October 
31, 2001; in August 2006, the RO extended this date to 
January 31, 2002, based on surgical treatment of the 
veteran's service-connected postoperative residuals of right 
shoulder dislocation, that necessitated convalescence.

3.  The veteran's right shoulder surgery on May 7, 2001, did 
not necessitate extended convalescence beyond January 31, 
2002.

4.  From January 31, 2002, the veteran has not had recurrent 
dislocation of the right humerus at the scapulohumeral joint 
with frequent episodes and guarding of all arm movements, 
fibrous union of the humerus, nonunion of the humerus, loss 
of head of the humerus, or malunion of the humerus, 
limitation of motion of the right arm to 45 degrees from the 
side, or ankylosis of the scapulohumeral articulation.  

5.  The veteran has tender and painful post-surgical scarring 
of the right shoulder.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
postoperative residuals of right shoulder dislocation are met 
prior to May 7, 2001.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5202 
(2006).

2.  The criteria for a temporary total rating beyond January 
31, 2002, based on convalescence necessitated by surgical 
treatment for service-connected postoperative residuals of 
right shoulder dislocation, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & supp. 2005); 38 C.F.R § 4.30 (2006).

3.  The criteria for a rating in excess of 20 percent rating 
for postoperative residuals of right shoulder dislocation 
from January 31, 2002, are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Part 4, 
Diagnostic Codes 5201, 5202 (2006).

4.  The criteria for a 10 percent rating for post-surgical 
scarring of the right shoulder have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2001 notified the claimant of VCAA.  
Further letters were sent in January 2003, July 2004, and in 
October 2004.  These letters cumulatively satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).

The claimant's pertinent VA and private medical treatment 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right shoulder 
disability since the claimant was last examined in August 
2006.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
report is thorough and supported by treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent notification regarding the 
appropriate disability rating or effective date to be 
assigned in August 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In April 2001, correspondence was received from the veteran 
in which he requested an increased rating for his right 
shoulder disability.  

Private medical records dated from April 2000 showed that in 
November 2000, the veteran dislocated his right shoulder 
while removing a transmission from a truck at his place of 
employment where he was employed as a mechanic/welder.  The 
veteran was provided Vicodan for pain relief.  

In December 2000, the veteran was examined by R.J.M., M.D.  
Examination of the right shoulder revealed no deformity and 
the skin was intact.  There was no swelling about the 
shoulder.  There was vague diffuse tenderness both anteriorly 
and posteriorly.  The veteran had guarded movement on extreme 
forward flexion, abduction, and rotation, secondary to 
apprehension for instability.  There were no true impingement 
signs.  There were positive apprehension and relocation 
tests.  There was 2 to 3+ anterior, inferior, and posterior 
laxity.  Neurovascular examination was intact.  There was no 
fracture or dislocation on x-rays.  The diagnosis was right 
shoulder chronic multi-directional instability.  In March 
2001, the veteran was seen again.  It was noted that in 
November 2000, due to a work injury, the right shoulder 
dislocated completely, but popped back into place.  He had 
chronic pain and weakness since then.  Surgery had been 
planned.  Physical examination revealed a positive sulcus 
sign and a positive apprehension test.  There was a negative 
impingement sign.  There was no atrophy.  Internal rotation 
allowed the thumb to go to L1 and the veteran was able to 
externally rotate to 70 degrees.  X-rays were negative.  A 
long history of chronic instability was noted.  Surgery was 
recommended to relieve the laxity.  

On the May 2001 surgical report, it was noted that the 
veteran had a history of a frequently subluxing or 
dislocating shoulder.  The veteran reported that it would 
dislocate up to 10 times a day.  The veteran underwent an 
open Bankhart repair.  He had local excision of a lesion of 
the right shoulder joint, repair of recurrent dislocation of 
the right shoulder, right shoulder arthroscopy with limited 
debridement, and capsulorrhaphy of the glenohumeral joint for 
multi-directional instability.  

Thereafter, he received postoperative treatment to include 
physical therapy.  The temporary total rating has been 
extended through January 31, 2002.  August and September 2001 
private records indicated that the veteran did not meet the 
required "heavy" physical demand level of his employment at 
that time as he was unable to lift 50 pounds in the overhead 
position.  He was occasionally required to lift a maximum of 
100 pounds at his employment.  By September 25, 2001, the 
veteran exhibited full range of motion and no instability.  
He had some weakness.  It was expected that the veteran 
needed two more weeks of treatment and he would be able to 
return to regular duty at work.  

The next day, also in September 2001, the veteran was 
afforded a VA examination which noted that the veteran had 
not returned to work as a heavy equipment operator.  His 
range of motion on forward flexion was from zero to 180 
degrees; on abduction was zero to 150 degrees; on internal 
rotation was zero to 90 degrees; and on external rotation was 
zero to 80 degrees.  There was a positive impingement sign 
and positive supraspinous can test.  On x-ray, there were 
mild degenerative changes of the glenohumeral joint.  

In December 2001, private records showed that the veteran was 
currently lifting and carrying 50-60 pounds from floor to 
waist level and 33.5 pounds in the overhead position.  He was 
performing unilateral shoulder presses of 20-25 pounds for 
three sets of 5-10 repetitions.  The veteran was currently 
unable to lift 50 pounds in the overhead position.  He was 
recommended for work conditioning.  He was able to perform 
medium physical level work.  It was noted that the veteran 
would receive a functional capacity evaluation.  

The veteran was evaluated to determine his ability to return 
to employment in January 2002 records by Isernhagen Work 
Systems.  These records revealed that the veteran had forward 
flexion of the right shoulder to 145 degrees, extension to 40 
degrees, abduction to 150 degrees, internal rotation to 55 
degrees, and external rotation of 90 degrees (within normal 
limits).  Neurological testing was normal.  Some weakness of 
the right upper extremity as well as clicking was noted.  The 
veteran reported discomfort with activities requiring the use 
of the right upper extremity, especially during waist to 
crown lift, overhead work, and right hand carry.  No overt 
pain behavior was noted.  The veteran demonstrated increased 
use of accessory muscles in the right shoulder during 
activities requiring the use of the right upper extremity 
such as lifts and carries.  It was noted that the veteran's 
employment physical demand level was medium and the veteran's 
physical abilities did not match the lifting requirements for 
his job description as provided by that company.  

Thereafter, January 2002 private medical records noted that 
the veteran had plateaued in terms of his recovery and 
indicated that the work study showed that he could not return 
to his prior employment.  

A February 2002 examination by R.J.M., M.D., showed that the 
veteran's portal and incision were well-healed.  There was no 
swelling.  There was no gross atrophy of the deltoid or 
rotator cuff musculature.  There was vague tenderness 
posteriorly.  There was no tenderness anteriorly.  There was 
full active and passive motion.  There were no true 
impingement signs.  Cuff strength was slightly weak with 
external rotation and abduction at 90 degrees.  There was 
mild 1+ laxity, posteriorly.  There was no anterior laxity.  
Sulcus sign was negative.  Apprehension, relocation, and 
O'Brien's tests were negative.  Neurovascular examination was 
within normal limits.  The diagnoses were status post right 
shoulder arthroscopy, glenohumeral debridement, open Bankhart 
repair and inferior capsular shift; and right shoulder pain 
and weakness without subsequent instability episodes.  It was 
noted that the surgical procedure went well.  Given the 
veteran's multi-directional instability, he had a good 
outcome from the surgery.  He still had mild posterior 
laxity, but no subsequent instability episodes.  The 
physician agreed with the current functional capacity 
evaluations.  No further surgical intervention was noted to 
be warranted.  The physician agreed that the veteran still 
had work restrictions and would need to change positions in 
order to limit his overhead lifting and due to continued 
weakness and degenerative changes.  

In March 2002, the veteran was seen by L.L.F., M.D.  At that 
time, it was noted that the veteran had been off work since 
November 2001 due to permanent restrictions.  Physical 
examination revealed a three inch curved area of operative 
scarring over the anterior aspect of the right shoulder.  
Range of motion testing revealed abduction to 160 degrees, 
adduction to 40 degrees, and external rotation to 30 degrees.  
The right upper arm measured 13 inches as compared to 12.5 
inches on the left.  X-rays revealed bony irregularity of the 
acromion process consistent with operative intervention.  
This physician opined that the veteran's right shoulder had 
reached the maximum level of medical improvement.  He also 
opined that the veteran's injury precluded him from returning 
to his previous work activity and he had sustained a major 
industrial loss of the right arm.  

In January 2003, the veteran was afforded a VA examination.  
At that time, the veteran had pain of 4/10 as well as 
weakness and stiffness.  There was no swelling, heat, or 
redness, but some tingling in his last 2 fingers at night.  
His shoulder joint felt loose, but did not lock or give way.  
The veteran felt a snapping sensation with movement and arm 
fatigue.  Endurance was good overall.  It was noted that the 
veteran was still taking Vicodan, but was not in physical 
therapy.  During flare-ups, the pain increased to 9/10 and 
would last 1-2 days.  The veteran described that the pain 
felt like an ice pick was going through the back of his 
shoulder and he would have to stay in his house and take it 
easy for 1-2 days.  The veteran had not had any dislocation 
or recurrent subluxation since the surgery.  The veteran also 
had not had any inflammatory arthritis or any constitutional 
symptoms.  It was noted that the veteran had difficulty 
lifting his right hand overhead and using his right hand for 
these activities.  The veteran had trouble raking leaves and 
riding a motorcycle.  The veteran was no longer able to work 
as a heavy equipment operator or welder.  The veteran went to 
school part-time to learn a new trade in computer 
diagnostics.  The veteran was unable to wash his back without 
assistance or device.  Range of motion testing of the right 
shoulder  revealed abduction to 115 degrees with pain at 90 
degrees; external rotation to 60 degrees with pain 
throughout; internal rotation to 30 degrees with pain 
throughout.  The diagnoses with shoulder pain status post 
open instability repair.  It was the opinion of the examiner, 
the veteran did not meet the criteria for a temporary total 
disability rating from November 2001 to the present because 
the veteran was at maximal medical improvement and did not 
require extended convalescence and there were not severe 
postoperative residuals of immobilization with or without a 
cast.  

Private records dated in December 2003 noted that the veteran 
had been placed in a different work position and was unable 
to tolerate it as he was unable to climb and do work 
overhead.  Physical examination revealed crepitation in the 
glenohumeral joint with motion above shoulder level.  The 
veteran had pain with apprehension testing, but no 
significant signs of instability.  It was noted that it 
appeared that the veteran was going to have some permanent 
restrictions from overhead working and climbing.  In March 
2004, it was noted that the veteran had 45-50 percent 
disability in his right shoulder and was unable to do 
overhead work, climb, and lift heavy weights.  

In August 2004, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he had 
constant burning pain 7-8/10.  He reported that his scar was 
tender.  He was unable to work overhead at all and had pain 
after driving one hour or so.  He also had some numbness in 
two of his fingers which happened 2-3 times per week.  He was 
taking Vicodan 1-2 times per day.  During a flare-up, pain 
was 10/10, particularly if he lifted 15 pounds or more.  The 
examiner noted that the veteran had not had any episodes of 
subluxation or dislocation after the surgery.  It was noted 
that the veteran had to stop his job due to his right 
shoulder disability and was planning on taking classes for a 
different job.  Physical examination revealed a scar 
anteriorly which was 8 centimeters by 1 millimeter which was 
slightly hypopigmented and tender, non adherent, and no other 
tenderness.  There was no swelling or redness.  The veteran 
could flex to 90 degrees and then had pain, he could abduct 
to 80 degrees and then to 90 degrees with pain, he could 
externally rotate to 60 degrees with pain throughout, and 
could internally rotate to 30 degrees without pain and to 40 
degrees with pain.  The diagnosis was right shoulder pain, 
chronic, status post operative for dislocation and repair of 
the right shoulder instability; to rule out degenerative 
joint disease.  

In August 2006, the veteran was afforded another VA 
examination.  The veteran reported that he had constant daily 
pain which was brought on by excessive activities such as 
lifting and overhead activities.  He sometimes had the 
sensation of subluxation.  With overhead reaching, he 
developed acute flare-ups of pain.  He was no longer taking 
Vicodan.  The veteran rated his pain as 5-6/10 with flare-ups 
of 9/10.  He had the pain 2-3 times per week which lasted 6-
12 hours.  He would have to slow down or stop what he was 
doing until the pain diminished.  Physical examination 
revealed no edema, warmth, or erythema.  There was no point 
tenderness.  Capillary refill was less than 2 seconds.  The 
examiner was able to reproduce subluxation with the veteran 
in the supine position and his shoulder relaxed.  There was 
no asymmetry noted of the scapula and no muscle atrophy.  
There was a well healed scar anteriorly over the shoulder 
with no evidence of retraction or decreased sensitivity of 
the skin.  The veteran could abduct and forward flex to 170 
degrees with slight posterior shoulder pain.  Internal and 
external rotation was to 90 degrees.  Hawkin's, O'Brien's, 
impingement sign, and sulcus sign were negative.  Yergonson's 
and arm crossover were positive.  There was no tenderness.  
Motor strength was normal and sensation was intact.  There 
was no ankylosis.  X-rays revealed status post right shoulder 
surgery; no evidence of recent fracture of subluxation; 
degenerative joint disease of the glenohumeral joint and 
right acromioclavicular joint.  The diagnoses were status 
post right shoulder trauma with resultant traumatic 
degenerative joint disease changes of the glenohumeral joint 
and right acromioclavicular joints; possible multidirectional 
instability; and chronic right shoulder pain secondary to 
traumatic degenerative joint disease.  The examiner indicated 
that he could not comment on the DeLuca criteria without 
resorting to speculation.  

The veteran presented his contentions in written 
correspondence and at his personal hearing.  He indicated 
that his therapy following the November 2000 accident lasted 
for 2 years.  He related that he wore a sling for about 8 
weeks after the surgery.  He was performing home exercises 
through January 2002.  The veteran reported that his right 
shoulder popped and that he had numbness and burning.  He 
related that he could not lift his arm above his shoulder 
without pain.  The veteran related that he had been told that 
he would have to find a different line of work and he was 
trying vocational rehabilitation.  He related that he was 
living off his parents and was having to start all over due 
to his right shoulder problem.  In addition, the veteran 
indicated that the post surgical scarring was painful and 
created a pulling sensation.  




Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of right shoulder dislocation, prior 
to May 7, 2001

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Prior to May 7, 2001, a 20 percent rating was in effect under 
Diagnostic Code 5299-5202, for right shoulder disability.  
The veteran's right shoulder is his major extremity.   

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for the major arm when there is recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes 
and guarding of movement only at the shoulder level, or when 
there is malunion of the humerus with moderate deformity.  A 
30 percent rating is warranted when there is recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or when 
there is malunion of the humerus with marked deformity.  
38 C.F.R. § 4.71a (2006).

The Board notes that there are few records dated in the 
pertinent time period.  However, overall, the Board finds 
that the records establish that a 30 percent rating was 
warranted for frequent dislocations of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The record shows that prior to the 
surgery, the veteran had dislocations multiple times per day.  
His movements were objectively shown to be guarded.  The 
multi-directional instability was noted throughout the 
medical records.  Thus, a 30 percent rating was warranted.  
In order for a higher rating to be warranted, the evidence 
would have to show either fibrous union of the humerus, 
nonunion of the humerus, or loss of head of the humerus; none 
of which were present.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  Alternatively, a higher rating was warranted for 
limitation of the right arm to 25 degrees from the side, or 
ankylosis of the scapulohumeral articulation.  The veteran 
did not have such limitations.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201 and 5200.  

Therefore, a 30 percent rating, but no more, was warranted 
prior to the May 7, 2001 surgery.  

Entitlement to an extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
January 31, 2002

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the Rating Schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.  In order 
to attain the temporary total disability rating, the veteran 
must demonstrate that his service connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  38 
C.F.R. § 4.30.  Additionally, 38 C.F.R. § 4.30 further 
authorizes extensions of the temporary total rating when 
supported by the record in increments of 1, 2 or 3 months 
beyond the initial 3 months granted.  38 C.F.R. § 4.30(b)(1).  
The maximum extension is up to 6 months beyond the initial 6 
months (12 months total( upon approval of the Veterans 
Service Center Manager.  38 C.F.R. § 4.30(b)(2).

With respect to veteran's right shoulder disability, normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

In this case, the right shoulder surgery occurred on May 7, 
2001.  The veteran has been granted a temporary total rating 
through January 31, 2002.  The Veterans Service Center 
Manager has not approved an extension beyond that date.  

The record shows that the veteran's right shoulder surgery 
was initially followed by residual limitation of motion, 
weakness, and numbness of the right upper extremity.  The 
veteran was no longer able to engage in employment duties 
requiring lifting heavy weights or using overhead movements.  
The January 2002 work study showed that he could not return 
to his prior employment.  Due to residual right shoulder 
impairment, the RO extended the temporary total rating 
through the end of January 2002.  It was noted that the 
veteran's level of improvement had come to a plateau and he 
would need to pursue another line of work.  This finding is 
in accordance with the January 2002 work study which showed 
that the veteran was unable to engage in employment requiring 
heavy labor.  

However, an extension is not warranted beyond January 31, 
2002.  The veteran was no longer convalescing at that point.  
The veteran had recovered to a maximum extent.  Although the 
veteran was no longer able to perform certain types of work, 
the level of disability of the right shoulder had improved.  
The surgery resulted in a good outcome.  His right shoulder 
was no longer dislocating or unstable.  His movements were 
not guarded.  The veteran's inability to return to his prior 
work is not one of the criteria for an extension.  With 
regard to the criteria, the veteran's postoperative residuals 
were no longer severe.  His right upper extremity was not 
immobilized.  He was able to move his right arm above 
shoulder level.  The veteran was not confined to his home or 
in need of any assistive devices.  

In sum, the right shoulder surgery convalescence included the 
equivalent of therapeutic immobilization of a major joint 
(the right shoulder).  However, this functional impairment 
did not continue after January 31, 2002.  The veteran's 
function of his right shoulder was 30 percent disabling prior 
to the surgery.  His functional capacity improved after the 
surgery as it corrected the recurrent dislocations.  Although 
the veteran continued to have right shoulder symptoms, there 
is no competent medical evidence which demonstrates that the 
veteran meets any of the criteria listed in 38 C.F.R. § 
4.30(a)(1), (2) or (3) which would allow the grant of 
additional months of a temporary total convalescence rating 
beyond the time already assigned.  The Board therefore 
concludes that the preponderance of the evidence is against 
an extension of a total disability evaluation for 
convalescence beyond January 31, 2002.  Although the veteran 
was able to competently report his symptoms, the criteria of 
38 C.F.R. § 4.30 are specific and do not require that the 
right shoulder must be without impairment, or fully 
functional.  Rather, the provisions of 38 C.F.R. § 4.30 
essentially provide compensation for the temporary disability 
caused by a surgical procedure with recognition that overall 
disability rating should be re-evaluated after stabilization.  

The Board recognizes that the veteran asserts that he cannot 
work.  His claim for a TDIU has been referred to the RO.  

Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of right shoulder dislocation, from 
January 31, 2002

Following the temporary total rating, as noted, the veteran 
continued to have right shoulder impairment.  The RO assigned 
a 20 percent rating under Diagnostic Code 5202-5201.  
38 C.F.R. § 4.71a (2006).

In order for a higher rating to be warranted under Diagnostic 
Code 5201, the range of motion of the right arm would need to 
be restricted to midway between the side and shoulder level.  
The competent medical evidence shows that, at worse, when 
considering pain and the DeLuca criteria, pain restricted 
motion to just below shoulder level.  However, the movement 
of the right arm was not restricted to 45 degrees or less on 
flexion or abduction, even considering DeLuca.  

In order for a higher rating to be warranted under Diagnostic 
Code 5202, as previously noted, a 30 percent rating is 
warranted when there is recurrent dislocation of the humerus 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements, or when there is malunion of 
the humerus with marked deformity.  The veteran no longer has 
recurrent dislocations, the surgery was undertaken to correct 
that problem.  The veteran also does not have fibrous union 
of the humerus, nonunion of the humerus, loss of head of the 
humerus, or malunion of the humerus.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  The veteran does not have ankylosis of 
the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  

The preponderance of the evidence is against a rating in 
excess of 20 percent for postoperative residuals of right 
shoulder dislocation.

The veteran contends that he has painful scarring.  Objective 
examination revealed tenderness.  

The Rating Schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a 10 percent rating is 
assigned for superficial scars which are poorly nourished 
with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2002).  Under the old criteria, a 10 percent 
rating is assigned for a superficial scar which is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be rated based 
on limitation of functioning of the part affected. 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2006).  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A 
10 percent rating is assigned for scars which are superficial 
and painful on examination. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion may be rated as follows.  A 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters); 30 percent for an 
area or areas exceeding 72 square inches (465 square 
centimeters); 20 percent for an area or areas exceeding 12 
square inches (77 square centimeters); 10 percent for an area 
or areas exceeding 6 square inches (39 square centimeters).  
Note(1): Scars in widely separated areas, as on two or more 
extremes or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with Sec. 4.25 of this part. Note(2):  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118; Diagnostic Code 7801 (2005).

Since there was a change in regulation during the pendency of 
this appeal, the Board must consider each version of the 
regulation that is more favorable to the claim.  However, the 
effective date of a liberalizing regulation may be no later 
than the effective date of the regulation.  In this case, 
neither version is more favorable to the veteran.

One of the VA examinations identified the veteran's 
complaints of painful scarring and tenderness, on objective 
examination.  The Board finds that the veteran's reports of 
pain are credible.  Accordingly, the Board finds that under 
either the old or the new criteria, a 10 percent rating is 
warranted for postoperative right shoulder  scarring under 
Diagnostic Code 7804.  This is the maximum rating under that 
code.  

In order to warrant a higher rating, the veteran may be rated 
under Diagnostic Code 7805 under either version of the rating 
code.  Under that code, scars are rated based on the 
limitation of function of the part affected.  There is no 
limitation of function due to scarring.  Under the new 
criteria, higher ratings may be assigned under Diagnostic 
Code 7801.  However, the veteran does not have deep scars 
which cause limited motion.  As such, a higher rating is not 
warranted on this basis.  Likewise, the Board has considered 
DeLuca, however, the veteran's scarring is not being rated 
based on limitation of motion.  Moreover, as noted, the 
veteran does not have muscle damage or nerve injury; thus a 
rating on either of those bases is not warranted.  The 
veteran's scarring does not measure an area exceeding 12 
square inches

In light of the above, the Board finds that the evidence 
supports a 10 percent rating, but no more, for post-surgical 
scarring of the right shoulder.


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the evidence supports a higher rating of 30 
percent for postoperative residuals of right shoulder 
dislocation, prior to May 7, 2001; the preponderance of the 
evidence is against a temporary total rating beyond January 
31, 2002, based on convalescence necessitated by surgical 
treatment for service-connected postoperative residuals of 
right shoulder dislocation; the preponderance of the evidence 
is again a rating in excess of 20 percent rating for 
postoperative residuals of right shoulder dislocation from 
January 31, 2002, and the evidence supports a separate 10 
percent rating for post-surgical scarring of the right 
shoulder.




ORDER

Entitlement to a 30 percent rating for postoperative 
residuals of right shoulder dislocation is granted, prior to 
May 7, 2001, subject to the law and regulations governing the 
payment of monetary benefits.

An extension of a temporary total rating beyond January 31, 
2002, based on convalescence necessitated by surgical 
treatment for service-connected postoperative residuals of 
right shoulder dislocation, is denied.  

A rating in excess of 20 percent rating for postoperative 
residuals of right shoulder dislocation from January 31, 
2002, is denied.

A separate 10 percent rating for post-surgical scarring of 
the right shoulder is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


